DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 30-54, 57 and 58, drawn to a method.

Group 2, claims 55 and 56, drawn to a product.



This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species Group 1
Species 1, wherein the fibrous preform is made of carbon fibers.
Species 2, wherein the fibrous preform is made of carbon precursor fibers.





Species Group 2
Species 1, wherein the fibrous preform comprises a single non-woven layer.  
Species 2, wherein the fibrous preform comprises exactly two non-woven layers.  
Species 3, wherein the fibrous preform comprises more than two non-woven layers (if elected applicant must specify the exact number of non-woven layers).  

Species Group 3
Species 1, wherein the fibrous preform comprises a single woven layer.  
Species 2, wherein the fibrous preform comprises exactly two woven layers.  
Species 3, wherein the fibrous preform comprises more than two woven layers (if elected applicant must specify the exact number of woven layers).  

Species Group 4
Species 1, wherein the woven layers have a twill weave.
Species 2, wherein the woven layers have a plain weave.

Species Group 5
Species 1, wherein the non-woven fibers are short.
Species 2, wherein the non-woven fibers are continuous.
Species 3, wherein the non-woven fibers are a combination of the above (if elected applicant must specify the length of the fibers in each non-woven layer and the order of said non-woven layers).

Species Group 6
Species 1, wherein the fibers layers consist of fibers having the same characteristics.
Species 2, wherein the fibers layers consist of fibers that are blends of different fibers.

Applicant is required, in reply to this action, to elect a single species from each one of the species groups (e.g., Species 1 from Species Group 1, Species 1 from Species Group 2, and so on for each Species Group) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: Any international application must relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.  Where a group of inventions is claimed the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  See MPEP 1850.  As demonstrated by the “X” references on the International Search Report, at least one independent claim of the application does not avoid the prior art, therefore, the special technical feature of the application is anticipated by or obvious in view of the prior art.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product (e.g. Group 2), and all product claims are subsequently found allowable, withdrawn process claims (e.g. Group 1) that include all the limitations of the allowable product claims will be considered for rejoinder. Where applicant elects claims directed to the process (e.g. Group 1), and all process claims are subsequently found allowable, withdrawn product claims (e.g. Group 2) that include all the limitations of the allowable process claims will NOT be considered for rejoinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday (8:00am-6:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789